DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed February 15, 2022 has been entered. 
Claims 2 and 5 have been canceled.
Claims 1, 3-4 and 6-20 are pending in this application. 

Allowable Subject Matter
Claims 1, 3-4 and 6-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Lee (U.S. Patent Application Publication No. 2019/0140666 A1) discloses: A system (memory system 1000), comprising: 
a processor (processor 710); 
a memory (memory device 1100) coupled to the processor (Paragraph [0090]: “The memory interface 760 may communicate with the memory device 1100 under the control of the processor 710. The memory interface 760 may transmit/receive commands, addresses, and data to/from the memory device 1100 through a channel.”); 
a memory repair circuit coupled to the memory (Paragraph [0071]: “The ECC block 730 may perform ECC decoding based on data received from the memory device 1100 through the memory interface 760. For example, the ECC block 730 may be included in the memory interface 760 as one of the components of the memory interface 760.”
The Examiner finds the ECC block 730 performing ECC decoding based on data received from the memory device 1100 through the memory interface 760 as disclosed in Lee , wherein the memory repair circuit comprises: 
a first repair circuit (first ECC circuit 731) associated with a first repair type 
(Paragraph [0073]: “The first ECC circuit 731 may perform a first error correction operation on data read from the memory device 1100 and received through the memory interface 760. For example, the first ECC circuit 731 may perform the first error correction operation on the basis of Bose-Chaudhuri-Hocquenghem (BCH) codes. In another example, the first ECC circuit 731 may perform the first error correction operation on the basis of 1-bit Bose-Chaudhuri-Hocquenghem (BCH) codes.”
Paragraph [0117]: “The memory controller 1200 may perform an error correction operation on the data received from the memory device 1100 on the basis of a first error correction sequence at step S904. For example, the first error correction sequence may include an error correction operation based on Bose-Chaudhuri-Hocquenghem (BCH) codes. In another example, the first error correction sequence may include an error correction operation performed using 1-bit soft data based on low-density parity-check (LDPC) codes. In another example, the first error correction sequence may include a predetermined number of correction loop iterations. In addition, in accordance with the first error correction sequence, an error correction operation may be performed with a predetermined time.”
The Examiner finds the first ECC circuit 731 performing a first error correction operation on data read from the memory device 1100 based on Bose-Chaudhuri-Hocquenghem (BCH) codes or 1-bit soft data based on low-density parity-check (LDPC) codes as disclosed in in Lee teaches the claimed “first repair circuit associated with a first repair type”.); 
a second repair circuit (second ECC circuit 732) associated with a second repair type, wherein the second repair type is different than the first repair type
(Paragraph [0075]: “When the first ECC circuit 731 fails in correcting errors in the data received through the memory interface 760, the second ECC circuit 732 may perform a second 
Paragraph [0119]: “Subsequently, the memory controller 1200 may perform an error correction operation on the data received from the memory device 1100 on the basis of a second error correction sequence at step S907. In another example, the memory controller 1200 may perform an error correction operation on the data, on which the error correction based on the first error correction sequence fails, stored in the memory buffer 720 on the basis of the second error correction sequence. For example, the second error correction sequence may include an error correction operation performed based on low-density parity-check (LDPC) codes. In another example, the second error correction sequence may include an error correction operation performed using 2-bit soft data based on low-density parity-check (LDPC) codes.”
The Examiner finds the second ECC circuit 732 performing a second error correction operation on the data, which the first error correction operation failed to correct, based on low-density parity-check (LDPC) codes or 2-bit soft data as disclosed in Lee teaches the claimed “second repair circuit associated with a second repair type, wherein the second repair type is different than the first repair type”.); and 
a test controller (memory controller 1200) configured to: select between the first repair circuit and the second repair circuit to perform an in-field self-repair of the memory
(Paragraph [0117]: “The memory controller 1200 may perform an error correction operation on the data received from the memory device 1100 on the basis of a first error correction sequence at step S904. For example, the first error correction sequence may include 
Paragraph [0119]: “Subsequently, the memory controller 1200 may perform an error correction operation on the data received from the memory device 1100 on the basis of a second error correction sequence at step S907. In another example, the memory controller 1200 may perform an error correction operation on the data, on which the error correction based on the first error correction sequence fails, stored in the memory buffer 720 on the basis of the second error correction sequence. For example, the second error correction sequence may include an error correction operation performed based on low-density parity-check (LDPC) codes. In another example, the second error correction sequence may include an error correction operation performed using 2-bit soft data based on low-density parity-check (LDPC) codes.”
The Examiner finds the memory controller 1200 performing the error correction operation on the data received from the memory device 1100 using the first ECC circuit 731 and second ECC circuit 732 as disclosed in Lee teaches the claimed “test controller configured to: select between the first repair circuit and the second repair circuit to perform an in-field self-repair of the memory”.).
However, Lee does not teach or suggest the claimed “memory coupled to the processor, wherein the memory includes a plurality of different memory units, each of the different memory units having its own repair architecture; a memory repair circuit coupled to the memory, wherein the memory repair circuit comprises: a first repair circuit associated with a first repair type, wherein the first repair circuit is an error-coding correction (ECC) circuit, and wherein the 

Regarding claim 9, Oshima et al. (U.S. Patent Application Publication No. 2001/0052093 A1) discloses: A device, comprising: 
a memory (Fig. 1: memory to be tested (memory under test) MUT); 
a memory repair circuit coupled to the memory, wherein the memory repair circuit comprises: 
a test circuit (Fig. 1: main frame 200); 
an error mask circuit (mask data being outputted on a bus from mask controller 205); 
an incremental repair circuit (Fig. 1: bad address line detection and storage 203. Paragraph [0060]: “When the number of failure memory cells reaches a predetermined number (the sum number of the number of the spare blocks SB shown in FIG. 6 and one (1), five (5) in the example of FIG. 6), the bad address line detection and storage 203 renders a decision that such address line is a bad address line, and supplies the result of the decision to the mask controller 205. The detected bad address line is to be repaired by one of the spare column cell lines SC already described with reference to FIG. 6.”); and 
a test controller (Fig. 1: mask controller 205.) coupled to the test circuit, the error mask circuit, and the incremental repair circuit, wherein the test controller is configured to select between the error mask circuit and the incremental repair circuit to perform an in-field self-repair of the memory (Paragraph [0060]: “The bad address line detection and storage 203 counts the number of failure memory cells occurring on the same address line (the same column address line in this embodiment). When the number of failure memory cells 
The Examiner finds the interruption caused by the mask data of future testing and repairing of the bad block in response to the decision result, following the repairing of a defective cell by one of the spare column cell lines as disclosed in Oshima teaches the claimed “wherein the test controller is configured to select between the error mask circuit and the incremental repair circuit to perform an in-field self-repair of the memory.”).
However, Oshima does not teach or suggest the claimed “error mask circuit configured to determine a number of bit errors.”  A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 9 as allowable over the prior art.  

Regarding claim 16, Examiner finds Konuk et al. (U.S. Patent Application Publication No. 2004/0246796 A1) discloses: A system-on-a-chip (SoC) (Paragraph [0005]: “system-on-a-chip (SOC) integrated circuits may include a variety of caches and other large memories used by the processors and other system components included on the chip.”), comprising: 
a memory with a plurality of different memory units (memories 12A-12B), each of the different memory units having its own repair architecture (Paragraph [0007]: ; 
a memory repair circuit coupled to the memory, wherein the memory repair circuit comprises: a test circuit configured to: 
provide a local pass/fail determination for each of the different memory units within the memory); . . . 
a repair circuit configured to repair in-field self-repair of the memory (the BIST circuits 14A-14B may test the memories (e.g. the BIST circuits 14A-14B may implement the recording agent 50).; 
a test controller (the test controller 18) coupled to the test circuit and the repair circuit, wherein the test controller is configured to selectively enable and disable the repair circuit (Konuk discloses “the BIST circuits 14A-14B may test the memories (e.g. the BIST circuits 14A-14B may implement the recording agent 50)”. See Konuk ¶ 45. “The recording agent 50 identifies the defects in the memory array 30 of the memory under test on a row by row basis, and passes the row defect information to the analysis agent 52.” See id. at 37. “The analysis agent 52 analyzes the row defect information and attempts to find a repair solution for the memory under test.” See id. “Generally, a repair solution may be an indication of the rows and/or columns in the memory array 30 to be replaced with redundant rows and/or columns to alleviate the defects in the memory under test.” See id. “If no repair solution is found, then the memory under test is not repairable and the analysis agent 52 may indicate that there is no repair solution.” See id. The Examiner finds the test controller 18 of Konuk testing the memories .
However, Konuk does not teach or suggest the claimed “memory repair circuit comprises: a test circuit configured to: . . . provide error-correcting code (ECC)-aware regionalization of a dataword; and provide ECC-aware error masking.”  A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 16 as allowable over the prior art.  
	Claims 3-4, 6-8, 10-15 and 17-20 are also allowable due to their dependency on an allowable base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112